Colony of Rd Island etc. At A Court of Vice Admiralty held at Newport in the Colony Aforesaid on fryday the 16*11 day of March 1743, at 3 A Clock in the Afternoon Before the HonWe Leonard Lockman Esqr Judge of s4 Court.
The Court being Open’d the Libel and Monition read Mr Louis Calmel Put in his Claim on Oath Viz*
The Deputy Regr Wm Strengthfield Appointed Interpreter and agreed to by both Parties and Accordingly sworn
The Plea of M Bull was read in Court Viz* The Pleas on both Sides heard, and the Court was Adjourned till tuesday next the 20th Ins* at 11 a Clock A M at woh time his Honr gave the following Decree — Viz*
*246DD s4 Calmel the Copy of his Case w*h all his Papers by order of the Judge.
March 20th 1743
Colony of Rhode Island Curia Admiralitatis His Honr Leonard Lockman Esqr Judge of His Majesties Court of Vice Admiralty in the Colony Afores4 Gave the following Decree,
Uppon the libel of Nicholas White Cap* of the Sloop Young Godfrey a private man of war belonging to Newport in this Collony in behalf of his Owners himself and others aginst the scooner Elizabeth and her Cargo whereof Louis Calmel is commander I have perused the preparatory Examinations and given due attentions to the pleas of the advocates on both sides
It does not in the least appear to me that either the said Louis Calmel is a Spaniard or that any subject or subjects vassal or vassals of the King of Spain has or have any part or share or interest in the aforesaid scooner or her Cargo, but does plainly appear to me that the aforesaid scooner and her Cargo does Holy and soley belong to subjects of his Most Christain Majesty in ammity with our Sovering Lord the King
I therefore dismis the aforesaid libel but decree that the aforesaid Louis Calmel pay cost of the court and recive no dammage.
Leonard Lockman